Proceeding pursuant to CPLR article 78, in effect, in the nature of mandamus to vacate an order of the County Court, Nassau County (Robbins, J.), entered August 1, 2012, in a criminal proceeding entitled People v Gssime, pending in the County Court, Nassau County, under indictment No. 3119/97, which denied his motion pursuant to CPL 440.10, and application by the petitioner to prosecute the proceeding as a poor person.
Ordered that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied as academic; and it is further,
Adjudged that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 506 [b]; 7804 [b]). Florio, J.E, Leventhal, Lott and Cohen, JJ., concur.